United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1230
                       ___________________________

                            United States of America,

                      lllllllllllllllllllll Plaintiff - Appellee,

                                          v.

  Demario Dante Palmer, also known as Ramsey Bell, also known as Ramsey D.
  Bell, also known as Terrance Bell, also known as Terrence Bell, also known as
   Terrance D. Bell, also known as Demario Palmer, also known as Cotton, also
known as Mike, also known as Orlandis Gwin, also known as Patrick Drivers, also
 known as Dontae Jones, also known as Mario Palmer, also known as Demarion
  Palmer, also known as Demarrio N. Palmer, also known as Elliot Holdin, also
                        known as Demario Dontae Palmer,

                     lllllllllllllllllllll Defendant - Appellant.
                                      ____________

                   Appeal from United States District Court
                 for the Southern District of Iowa - Davenport
                                ____________

                            Submitted: June 24, 2015
                              Filed: June 30, 2015
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.
       Demario Palmer directly appeals after he pled guilty to a drug offense, and the
district court1 sentenced him to a term of imprisonment below the calculated
Guidelines range. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the district court improperly
denied Palmer’s request for a downward departure based on an overstated criminal
history, and that Palmer’s sentence is substantively unreasonable.

       The denial of Palmer’s request for a downward departure is not reviewable on
appeal, as the district court recognized its authority to depart, and there is no
indication that the district court had any unconstitutional motive in denying the
request. See United States v. Anderson, 570 F.3d 1025, 1034 (8th Cir. 2009). As to
the substantive reasonableness of Palmer’s sentence, we conclude, upon careful
review, that no abuse of discretion occurred. See United States v. Feemster, 572 F.3d
455, 461-62 (8th Cir. 2009) (en banc); United States v. Moore, 581 F.3d 681, 683 (8th
Cir. 2009) (per curiam).

      In addition, having independently reviewed the record pursuant to Penson v.
Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                       ______________________________




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-